Citation Nr: 1018612	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.  
This case was previously before the Board in May 2007, at 
which time it was remanded for additional development of the 
record and to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability, other than 
PTSD, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction RO.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for PTSD.  
He has described his stressor in both statements and to 
medical providers.  He claims that while in Vietnam, he asked 
someone to switch patrols with him and later that night, the 
other sailor was killed by the enemy.  He states about four 
days later, he found the man's body in the water.  The 
Veteran blames himself for the death.  

The Veteran has listed several dates for when this incident 
occurred.  In a January 2001 statement, he reported this 
happened in February 1967.  In August 2002, he apparently 
indicated this incident took place in August 1967.  In July 
2007 he indicated the incident occurred in June 2966.  The 
Board acknowledges that the Veteran originally denied knowing 
the name of the victim, but later said the sailor's name was 
"More."  

Following a request for information, the U.S. Army and Joint 
Services Records Research Center reviewed casualty 
information.  It was noted that Seaman D.E. Moore, Jr., who 
was assigned to the detachment, Landing Craft Personnel 
Light, Inshore Underwater Group 3 (DET, LCLPL, IUWG-3) at Qui 
Nhon, Vietnam, died while missing due to hostile action as 
the result of drowning or suffocation in February 1967.  

Personnel records disclose the Veteran commenced an 
unaccompanied tour of overseas service in Vietnam in December 
1966, and it was completed in September 1967.  Additional 
records reflect he was assigned to U.S. Naval Support 
Activity Detachment, Qui Nhon, Vietnam.  By March 1967, he 
was with IUWG-1, Unit 3, LCPL Det.  

In sum, the Board concludes that there is sufficient 
information of record to confirm the Veteran's stressor.  
Thus, a medical examination to determine whether PTSD due to 
the in-service stressor is required.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); 
and Caluza v. Brown, 7 Vet. App. 498 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination to determine whether the 
Veteran suffers from PTSD due to the 
incident in which a sailor who switched 
patrols with the Veteran was killed.  The 
examiner should be advised that this 
stressor is the only stressor that has 
been verified.  The examiner should state 
whether the Veteran suffers from PTSD as a 
result of this incident.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported.  A rationale for all opinions 
expressed should be provided.  

2.  Following completion of the above, the 
RO/AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


